Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/21 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 14, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, it is not clear what applicant intends by "smoothly" in the limitation "the outer side surface is transitioned smoothly to the adjacent outer surface".
In claim 14 it is not clear if what follows "and/or" is intended to be part of the scope or not. All "and/or" are interpreted as __or__. 
In claim 18, it is clear how an imaginary object, i.e. an axis, can penetrate a physical surface, i.e. two ends of the body. This limitation, "penetrating the two ends by the axis", is interpreted as __aligning the axis along the two ends__.
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROWN (US 10883669).
Regarding claim 1, BROWN discloses a cylindrical lighting fixture (see FIG.s 1-13), comprising: a body (102 FIG. 2), a plurality of light source modules (132 and their substrate as shown in FIG.s 2 and 3) and a plurality of lenses (124 FIG.s 2 and 3), wherein: the body comprises an axis, the body comprises two ends, the two ends are penetrated by the axis, the plurality of light source modules are arranged on the body around the axis, each of the light source modules comprises a light source plate (shown but not labeled in FIG. 2) and a light-emitting unit (132 FIG. 2), the light- emitting unit is arranged at a side of the light source plate away from the body, each lens covers (at least) one of the light source modules, and the lens comprises an inner surface facing the axis and an outer surface away from the axis, the inner surface is recessed in a direction away from the body to form a cavity (as shown in FIG. 3), the cavity extends in a same direction as the axis, and the light-emitting unit is arranged in the cavity.
Regarding the lens being a diverging lens, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known lens type, such as a diverging lens, in order to achieve a desired illumination profile optimal for the application of the assembly. 
claim 2, BROWN further discloses cross-sections of the light source modules and the diverging lenses perpendicular to the axis are axisymmetric structures (structurally evident in FIG. 3).
Regarding claim 3, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a known hyperboloid diverging lens as the diverging lenses in accordance to a preferred illumination profile optimal for the application of the assembly. 
Regarding claim 4, BROWN further discloses the body is provided with a plurality of light source plate slots (formed by 118 FIG. 3), the plurality of light source plate slots are arranged around the axis, the light source plate slots extend in a same direction as the axis, and the light source plates are inserted in the light source plate slots.
Regarding claim 5, BROWN further discloses the light source plate slots are U-shaped slots (evident of shape), and an opening direction of each of the U-shaped slots is away from the axis (evident of FIG. 3).
Regarding claim 6, BROWN further discloses the body is provided with a plurality of lens slots (formed by 126 FIG. 3), the plurality of lens slots are arranged around the axis, the lens slots extend in a same direction as the axis, and the lenses are inserted into the lens slots.
Regarding claim 7, BROWN further discloses the body is provided with a plurality of portions (the two opposite sides of 102 that are bent outwards as shown in FIG. 3), a side of each lens slot away from the axis has a light outgoing notch (understood as the notches formed by 114 FIG. 3), two sides of each light outgoing notch 
Although BROWN does not explicitly refer to the portions as shading portions, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the portion of BROWN at least partially shade the light and thus can be referred to as a shading portion. 
Regarding claim 8, BROWN further discloses two of the shading portions arranged at adjoined sides of two adjacent lens slots are integrated (structurally evident).
Regarding claim 9, the shading portions and the lens slots are integrated, and the shading portions prevent the separation of the diverging lenses in a direction away from the axis (structurally evident)..
Regarding claim 10, BROWN further discloses each of the lenses comprises a pair of opposite side surfaces extending in a same direction as the axis (structurally evident in FIG.s 2 and 3), the inner surface is connected with the outer surface through the side surfaces, the side surfaces are provided with at least one first clamping portion (understood as a portion associated with clamping such as portion being clamped by the lens slots, FIG. 3), each of the lens slots comprises a pair of opposite side walls extending in a same direction as the axis, the side walls are provided with a second clamping portion (understood as a portion associated with clamping such as portions clamping the lens, FIG. 3) matched with the first clamping portion, and the first clamping portion and the second clamping portion are cooperated to prevent the separation of the diverging lenses away from the axis.
claim 11, BROWN further discloses the adjoined sides of two adjacent lens slots are integrated into an adjoined portion (structurally evident), the adjoined portion comprises an outer side surface away from the axis, and the outer side surface is transitioned smoothly (understood as no break in the material) to the adjacent outer surface.
Regarding claim 12, BROWN further discloses an outer contour of a cross-section of the cylindrical lighting fixture perpendicular to the axis is circular (FIG. 3).
Regarding claim 13, BROWN further discloses the cylindrical lighting fixture further comprises a base, and the body is arranged on the base (see 150 and 152 FIG. 4).
Regarding claim 14, BROWN further discloses the body and/or the base are/is made of metal ("lightweight aluminum or aluminum alloy material").
Regarding claim 15, BROWN further discloses the base is provided with an electric plug, and the electric plug powers the light source modules (operationally required, as shown in FIG.s 1, 2, 4, 5).
Regarding claim 16, BROWN further discloses the cylindrical lighting fixture further comprises a top cover (such as 148 FIG. 5), and the top cover covers one of the two ends (as shown in FIG.s 2 and 4).
Regarding claim 17, BROWN discloses a cylindrical lighting fixture (FIG.s 1-13) comprising a body (102 FIG. 2), wherein the body comprises two ends and an axis, the two ends are penetrated by the axis (structurally evident), the body is provided with a plurality of lens slots (including 128 FIG. 3), the body is made of metal ("lightweight aluminum or aluminum alloy material"), the plurality of lens slots are arranged around the axis, and the lens slots extend in a same direction as the axis; and adjoined sides of two adjacent lens slots are integrated into an adjoined portion (portion of 102 bending 
Although BROWN does not explicitly show the axis, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed body, and absent any significant structural details of the essential claimed subject matter in the claim language, any modification or alteration of this assembly, to perform the desired function according to a preferred application, is within the ordinary skills in the art. 
Regarding claim 18, BROWN discloses the associated structure for a method of manufacturing a cylindrical lighting fixture (FIG.s 1-13) comprises: providing a body (102 FIG. 2), a plurality of light source modules (132 and their substrate as shown in FIG.s 2 and 3) and a plurality of lenses (124 FIG.s 2 and 3); providing an axis and two ends to the body; penetrating the two ends by the axis (structurally evident); arranging the plurality of light source modules on the body around the axis; providing a light source plate (the substrate shown in FIG.s 2 and 3) and a light-emitting unit (132 FIG. 2) to each of the light source modules; arranging the light-emitting unit at a side of the light source plate away from the body; covering one of the light source modules by each diverging lens (FIG. 3); providing an inner surface facing the axis and an outer surface away from the axis to the diverging lens; recessing the inner surface in a direction away from the body to form a cavity (structurally evident in FIG. 3); extending the cavity in a same direction as the axis; and arranging the light-emitting unit in the cavity.
Regarding the lens being a diverging lens, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a 
Regarding claim 19, BROWN further discloses providing the body with a plurality of light source plate slots (formed by 118 FIG. 3), arranging the plurality of light source plate slots around the axis, extending the light source plate slots in a same direction as the axis, and inserting the light source plates in the light source plate slots.
Regarding claim 20, BROWN further discloses providing the body with a plurality of lens slots (formed by 126 FIG. 3), arranging the plurality of lens slots around the axis, extending the lens slots in a same direction as the axis, and inserting the diverging lenses into the lens slots.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LAI (US 2011/0019421), KWAK (US 2014/0313731), MAY (US 9228727), ROLFES (US 9285088), AMRINE (US 9285084), HOECHTL (US 9739426), KIM (US 2011/0156584), BHAIRI (US 8330342). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875